                    Case 1:21-cr-00269-CM Document 25 Filed 09/10/21 Page 1 of 1
    Case 1-21-CR-269-CM             Document 24   Filed in NYSD on 09/08/2021                Page 1 of 1
Federal Defenders                                                                             l Southern Distnct
                                                                 52 Duane Street-10th Floor, N1ew York, NY 10007
OF NEW YORKJ INC.                                                          Tel: (?12) 417-li700 ax: (212) 571-0392


I >al'ld J: l'atton
ET,'t kilt ,• l )rrect,,r
.111,I It;, w1w1 ~m~f •Jut·/




  BYECF
  Honorable Colleen McMahon
  United States District Judge
  Southern District of Nei York
  500 Pearl Street
  New York, NY 10007            1




  Re:          United States Vl Malik Sanchez,
               21 Cr. 269 (CM)!
                                i
 Dear Judge McMahon:            !
                                I
        I write with the cbnsent of the government to request that the Cour                    adjourn
 the status conference ndw scheduled for September 14, 2021, by,approxim                       tely 30
 to 45 days. The requestbd adjournment will allow me time to review the a                      ditional,
 substantial discovery that the government has produced in the past week.                      It will
 also allow the parties to; continue discussing a disposition of this. matter.
                                '
        If the Court grants this request, the parties submit that tpe time u                    il the
 next conference should he excluded under the Speedy Trial Act, '18 U.S.C.                       3161(h),
 in the interest of justice;
                                '

                                                                 Respectfully submitte ,
                                                                  /s/
                                                                 Clay H. Kaminsky
                                                                 Assistant Federal De£ nder
                                                                 (212) 417-8749 / (646). 42-2622
                                I
 cc:           AUSA Kaylan Lasky

                                                         r          •

                                                         I' \L:SDC
                                                             1
                                                                   SDNY
                                                             DOCUi\.1ENT
                                                                 ELECTRO~JCALLy                 LED      '
                                                                 DOC #: -----t--tt---,
                                                             \DATE FILEP_:_:~+- --[~--~~:-):
                                                                   ---~-----~
